S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                          MANDATE

TO THE 14TH JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 27th day of March, 2018, the
cause on appeal to revise or reverse the judgment between

 STEVEN S. SIMS, Appellant                          On Appeal from the 14th Judicial District
                                                    Court, Dallas County, Texas
 No. 05-16-00984-CV          V.                     Trial Court Cause No. DC-16-03445.
                                                    Opinion delivered by Justice Lang-Miers,
 ROSALINE D. SIMS, Appellee                         Justices Fillmore and Stoddart participating.

was determined; and this Court made its order in these words:

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 6th day of June, 2018.




   5                    LM LISA MATZ, Clerk